DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US Pub. No. 2019/0057974 A1), hereafter referred to as Lu.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Lu discloses a method for forming a NAND memory device (fig 6-7, [0006]), comprising:
forming one or more peripheral devices on a first substrate (fig 6B, step 622);
forming a plurality of NAND strings on a second substrate (fig 7A, [0166]);
positioning the plurality of NAND strings above the one or more peripheral devices, wherein the second substrate is above the plurality of NAND strings (fig 7A, [0162]);
joining the plurality of NAND strings and the one or more peripheral devices (fig 7B, [0164]); and 
thinning the second substrate, so that the thinned second substrate serves as a single crystalline silicon layer above the plurality of NAND strings (fig 7C and [0166]). 

As to claim 15, Lu discloses a method for forming a 3D memory device (fig 6-7, [0006]), comprising:
forming, on a first substrate, an alternating conductor/dielectric stack (fig 6A, step 604) and a plurality of memory strings extending vertically through the alternating conductor/dielectric stack (fig 6A, step 608);
forming, on the first substrate, a first interconnect layer above the memory strings (fig 6A, step 616 and shown in figure 7A, array interconnection layer 730);
forming a peripheral device on a second substrate (fig 6B, step 622);
forming, on the second substrate, a second interconnect layer above the peripheral device (step 624); and 
bonding the first substrate and the second substrate, so that the first interconnect layer is above and in contact with the second interconnect layer (fig 7B, [0164]). 

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi et al. (US Pub. No. 2016/0079164 A1), hereafter referred to as Fukuzumi.

As to claim 15, Fukuzumi discloses a method for forming a 3D memory device (figs 6-7; [0011]), comprising:
forming, on a first substrate (fig 6, W1), an alternating conductor/dielectric stack (WL; [0024]) and a plurality of memory strings extending vertically through the alternating conductor/dielectric stack (memory string MS shown in figure 3; [0023]);
forming, on the first substrate (W1), a first interconnect layer (73) above the memory strings (MS through the word electrode stack WL);
forming a peripheral device (77) on a second substrate (W2);
forming, on the second substrate (W2), a second interconnect layer (76) above the peripheral device (77); and 
bonding the first substrate (W1) and the second substrate (W2), so that the first interconnect layer (73) is above and in contact with the second interconnect layer (fig 7, layer 76). 

As to claim 20, Fukuzumi discloses the method of claim 15 (paragraphs above),
wherein bonding the first substrate and the second substrate comprises bonding the first and second substrates by hybrid bonding ([0085]-[0090]; these paragraphs do not explicitly state hybrid bonding but the process described is considered to be hybrid bonding). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Park et al. (US Pub. No. 2016/0204111 A1), hereafter referred to as Park.

As to claim 1, Fukuzumi discloses a method for forming a memory device (figs 6-7; [0011]), comprising:
forming one or more peripheral devices (fig 6, devices 77) on a first substrate (W2);
forming a plurality of memory strings (fig 3, MS on W1) on a second substrate (fig 6, W1);
positioning the plurality of memory strings above the one or more peripheral devices (fig 6, MS in the element 1 are above device 77), wherein the second substrate (W1 portion layer 10) is above the plurality of memory strings (MS in element 1);
joining the plurality of memory strings (MS in element 1) and the one or more peripheral devices (77); and 
thinning the second substrate (fig 7, substrate W1 is thinned by removing layer 10 [0092]), so that the thinned second substrate serves as a silicon layer ([0026] silicon layer BG) above the plurality of memory strings (fig 3 shows BG above MS when rotated according to figures 6-7). 
Fukuzumi does not disclose wherein the memory strings are NAND memory strings and wherein the silicon layer is a single crystalline silicon layer.  
Nonetheless, Park discloses a memory string that is formed as a NAND memory string (figs 1-2; [0064]) and wherein a single crystalline silicon layer is used as the silicon layer in the memory device ([0133]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory string of Fukuzumi as a NAND memory string with a single crystalline silicon layer as taught by Park since the NAND memory string with single crystalline silicon layer allows for forming a highly effective non-volatile layout with the semiconductor material with good electron mobility properties. 

As to claim 2, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above). 
Fukuzumi further discloses prior to the joining of the plurality of memory strings and the one or more peripheral devices, forming a first interconnect layer for the one or more peripheral devices (fig 6 shows before the joining of W1 and W2, forming interconnections 76 for the peripheral devices 77). 

As to claim 3, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi further discloses prior to the joining of the memory strings and the one or more peripheral devices, forming a second interconnect layer for the plurality of memory strings (fig 6 shows before the joining of W1 and W2, forming interconnections 73 for the memory strings element 1). 

As to claim 4, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi further discloses forming a third interconnect layer (fig 8, layer 72) above the silicon layer (BG). 

As to claim 7, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).  
Fukuzumi further discloses forming an alternating conductor/dielectric stack on the second substrate (fig 4, W1 includes stack WL/40). 

As to claim 8, Fukuzumi in view of Park disclose the method of claim 7 (Paragraphs above).
Fukuzumi further discloses wherein forming the plurality of memory strings comprises forming a semiconductor channel extending vertically through the alternating conductor/dielectric stack (fig 4, semiconductor channel 20; [0035]). 

As to claim 9, Fukuzumi in view of Park disclose the method of claim 8 (Paragraphs above).
Fukuzumi does not disclose the epitaxial layer in contact with the semiconductor channel and the single crystalline silicon layer because Fukuzumi does not teach the single crystalline silicon layer. 
Nonetheless, Park further discloses wherein forming the plurality of NAND strings comprises forming an epitaxial layer in contact with the semiconductor channel and the single crystalline silicon layer ([0155]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the semiconductor channel regions of Fukuzumi by epitaxial growth from the single crystalline silicon layer of Park since this will improve the characteristics of the semiconductor channel material. 

As to claim 10, Fukuzumi in view of Park disclose the method of claim 9 (Paragraphs above).
Fukuzumi further discloses wherein forming the plurality of memory strings further comprises forming an isolation region and a doped region in the second substrate (fig 6, BG includes Boron doping [0026] and isolation region is the region outside of the region BG that surrounds the contact opening 95 shown in fig 7). 

As to claim 11, Fukuzumi in view of Park disclose the method of claim 7 (Paragraphs above).
Fukuzumi further discloses forming a plurality of contacts (fig 6, 62) that extend vertically, wherein each of the plurality of contacts comprises an end in contact with a conductor layer of the alternating conductor/dielectric stack (fig 6, WL; [0058]). 

As to claim 12, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi further discloses wherein thinning the second substrate comprises one or more of grinding, dry etching, wet etching, and CMP the second substrate ([0091]). 

As to claim 16, Fukuzumi discloses the method of claim 15 (paragraphs above).
Fukuzumi further discloses after bonding the first substrate and the second substrate (fig 7, W1 and W2; [0090]), thinning the first substrate ([0091]) to form a silicon layer (fig 7, layer BG; [0026]). 
Fukuzumi does not disclose that the silicon layer is a single crystalline silicon layer. 
Nonetheless, Park discloses wherein a silicon layer on a memory array stack is a single crystalline silicon layer (figs 1-2; [0064] and [0133]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory string of Fukuzumi as a NAND memory string with a single crystalline silicon layer as taught by Park since the NAND memory string with single crystalline silicon layer allows for forming a highly effective non-volatile layout with the semiconductor material with good electron mobility properties. 

As to claim 17, Fukuzumi in view of Park disclose the method of claim 16 (paragraphs above). 
Fukuzumi further discloses forming a third interconnect layer (fig 8, 72) on the silicon layer (BG). 
 
As to claim 18, Fukuzumi in view of Park disclose the method of claim 17 (paragraphs above).
Fukuzumi further discloses forming, prior to bonding the first substrate and the second substrate (fig 6, before bonding W1 to W2), a first contact (figs 1 and 6, CL) extending vertically through the alternating conductor/dielectric stack (WL) and in contact with the first interconnect layer (73). 

As to claim 19, Fukuzumi in view of Park disclose the method of claim 18 (paragraphs above).
Fukuzumi further discloses forming, after bonding the first substrate and the second substrate (fig 9, after W1 is bonded to W2), a second contact (121) extending vertically through at least part of the silicon layer (BG) and in contact with the first contact (CL) so that the third interconnect layer (72) is electrically connected to the first interconnect layer (73). 

Claim(s) 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Park and further in view of Watanabe et al. (US Pub. No. 2019/0157324 A1), hereafter referred to as Watanabe.

As to claim 5, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi in view of Park do not disclose wherein the joining the plurality of NAND strings and the one or more peripheral devices comprises joining via a thermal treatment. 
Nonetheless, Watanabe discloses a bonding process of two substrate (fig 5C, 20 and 30) that similarly joins interlayer dielectric layers (32/24) and conductor layers (37/26) using a thermal treatment ([0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the thermal treatment of Watanabe to join the conductor and dielectric layers of Fukuzumi in view of Park since this will form secure and long lasting connection between substrates.  

As to claim 6, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi in view of Park do not disclose wherein the joining the plurality of NAND strings and the one or more peripheral devices comprises joining via a plasma treatment. 
Nonetheless, Watanabe discloses a bonding process of two substrate (fig 5C, 20 and 30) that similarly joins interlayer dielectric layers (32/24) and conductor layers (37/26) using a plasma treatment ([0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the plasma treatment of Watanabe to join the conductor and dielectric layers of Fukuzumi in view of Park since this will form secure and long lasting connection between substrates.  

As to claim 13, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi in view of Park do not disclose wherein joining the plurality of NAND strings and the one or more peripheral devices comprises forming chemical bonds between dielectric materials on the first substrate and the second substrate. 
Nonetheless, Watanabe discloses a bonding process of two substrate (fig 5C, 20 and 30) that similarly joins interlayer dielectric layers (32/24) and conductor layers (37/26) by a plasma bonding process ([0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the plasma treatment of Watanabe to join the conductor and dielectric layers of Fukuzumi in view of Park such that chemical bonds occur between the insulating layers since this will form secure and long lasting connection between substrates.  

As to claim 14, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi in view of Park do not disclose wherein joining the plurality of NAND strings and the one or more peripheral devices further comprises causing a physical inter-diffusion of conductor materials on the first substrate and the second substrate. 
Nonetheless, Watanabe discloses a bonding process of two substrate (fig 5C, 20 and 30) that similarly joins interlayer dielectric layers (32/24) and conductor layers (37/26) by inter-diffusion of the bonding materials ([0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the diffusion treatment of Watanabe to join the conductor and dielectric layers of Fukuzumi in view of Park since this will form secure and long lasting connection between substrates.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2019/0206886A1 and US Pub. No. 2017/0062470A1 are pertinent prior art references that teach single crystalline silicon substrate layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/9/2022